DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-44 are currently pending.

Claim Objections
Claims 29, 33, 40, and 43 are objected to because of the following informalities:  
In claim 29, please delete the second period at the end of the claim;
In claim 33, line 1, please amend “The method of claim 38” to recite “The method of claim 28”;
In claim 40, please delete the second period at the end of the claim;
In claim 43, line 1, please amend “The method of claim 43” to recite “The method of claim 42”;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-5, 12, 15, 18-20, 22, 25, and 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of WANG et al, US 2016/0019439
Re claims 1, 4-5, 15, 40, 42, and 44:
BROCKHOUSE teaches a method for electronic voting using printed vote records, comprising:
Generating a printed vote record of at least one vote selection of a voter [0039] [0106] [Figure 6];
Providing, on the printed vote record, voter readable text indicating the voter’s at least one vote selection [0039] [0106] [Figure 6];
Providing, on the printed vote record, encoded data, the encoded data based at least in part on the voter’s at least one vote selection [0053] [Figure 6];
Electronically scanning the voter’s readable text on the printed vote record to create a first data set, the first data set based at least in part on the voter’s at least one vote selection [0134];
Electronically scanning the encoded data on the printed vote record [0053] [Figure 6];
Generating a cast vote record, which is to be a stored record of all the voter’s final vote selection and to be the voter’s casted vote used for vote tabulation, the cast vote record indicating the voter’s at least one vote selection as determined by the first data set, the cast vote record being utilized for vote tabulation purposes before vote auditing [0108] [0134];
BROCKHOUSE does not teach comparing the first data set to a second data set generation from electronically capturing second information form the printed vote record, wherein prior to generating any cast vote record which is to be a stored record of all of the voter’s final vote selections, an accuracy of data to be cast is confirmed based at least in part on a comparison of the first data set and the second data set.
WANG teaches a system configured to perform an OCR algorithm on an human readable text in an image and perform a data recognition algorithm on a barcode on the image [0066]-[0074]; the system compares the data extracted from the barcode to the data obtained from the OCR process to verify or correct the human readable text data [0024] [0074]-[0075] [0083].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WANG in the method of BROCKHOUSE such that the OCR data is compared to encoded data obtained from barcodes printed on the cast vote record for the purpose of reducing and detecting potential errors.  Further, while BROCKHOUSE and WANG do not explicitly state that the comparison is performed before generating any cast vote record is generated, it would have been obvious to one of ordinary skill in the art before the effective filing date for the comparison to occur before the cast vote record is generated to identify and correct errors before officially casting the voter’s vote to prevent voting errors.
Re claim 2:
BROCKHOUSE, in view of WANG, teaches the method of claim 1 wherein the encoded data include at least one bar code [0053] [Figure 6].
Re claims 18-20, 25, 41, and 43:
BROCKHOUSE, in view of WANG, teaches the method of claims 1, 40, and 42, wherein the first data set and the second data are compared to verify and correct data errors, as discussed above.  While BROCKHOUSE and WANG do not explicitly state that the comparison is performed before generating any cast vote record is generated, it would have been obvious to one of ordinary skill in the art before the effective filing date for the comparison to occur before the cast vote record is generated to identify and correct errors before officially casting the voter’s vote to prevent voting errors.
Re claims 12 and 22:
BROCKHOUSE, in view of WANG, teaches the method of claims 1 and 18, wherein the encoded data includes at least one bar code, bar code data of the bar code including data which is used to map the bar code to at least one particular vote selection [0053] [Figure 6].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of WANG et al, US 2016/0019439, as applied in claim 2, and further in view of NADAF, BR 2013018558.
Re claims 3:
BROCKHOUSE, in view of HEILPER, teaches the method of claim 2, but does not teach the barcode is a two-dimensional barcode, the two-dimensional barcode being a QR code.
NADAF teaches a printed vote record comprising a QR code encoding data based at least in part on a voter’s at least one vote selection [Figure 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of NADAF in the method of BROCKHOUSE, in view of HEILPER, such that the barcode is a QR code as QR codes are well known in the art to enable larger quantities of data to be encoded within a single code.

Claim(s) 6, 13, 14, 21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of WANG et al, US 2016/0019439, as applied in claims 4, 12, 19, and 22, HERSKOWITZ, US 6,971,574.
Re claims 6, 13, 14, 21, 23, and 24:
BROCKHOUSE, in view of WANG, teaches the method of claims 4 and 12, but does not teach confirming an integrity of the printed vote by comparing a first hash produced form the first data set to a second hash, wherein the second hash is at least part of the encoded data.
HERSKOWITZ teaches an electronic voting system which assigned confidential hash numbers to ballot choices (column 1, lines 44-48).  The hash value is further encrypted to produce an encrypted hash total (EHT).  The EHT is stored in memory and is further printed on the voter’s receipt.  The first hash (recorded hash) and the second hash (printed EHT) are provided on the printed vote record and compared to verify the integrity of the printed vote (column 2, lines 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the additional hash value procedures to further increase the security of BROCKHOUSE’s voting method by providing an additional way to verify the vote (column 2, line 12-17).

Claim(s) 7, 9, 16, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of WANG et al, US 2016/0019439, as applied in claims 1, 4, and 18, and further in view of SEBES et al, US 2019/0213820.
Re claims 7, 9, 16, and 26:
BROCKHOUSE, in view of WANG, teaches the method of claims 1, 4, and 18, but does not teach comparing the first data set to an election dictionary, the election dictionary containing at least potential vote choices.
SEBES teaches an election definition containing at least potential vote choices, candidate names, and other data affiliated with candidate name [0073]-[0076].  OCR is used on a voter’s marked ballot in order to identify the voter’s at least one vote selection and the OCR results are compared to the text in the election definition [0287].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of SEBES in the method of BROCKHOUSE, in view of WANG, such that the first data set is compared to an election dictionary containing at least potential vote choices/candidate names for the purpose of confirming voter’s selections are within the predefined selections in the election definition.

Claim(s) 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of WANG et al, US 2016/0019439 and SEBES et al, US 2019/0213820, as applied in claims 7 and 9, and further in view of HEILPER, US 7,406,201.
Re claims 8 and 10-11:
BROCKHOUSE, in view of WANG and SEBES, teaches the method of claims 7 and 9, but does not explicitly state that the comparing the first data set to an election dictionary is utilized to confirm an accuracy of an OCR process.
HEILPER teaches generating a data set from human readable text using OCR and compares the data set to a dictionary for OCR error correction (column 3, lines 15-35; column 5, lines 10-22; Figure 2); wherein the comparing the first data set to a dictionary is utilized to confirm an accuracy of an OCR process (column 3, lines 15-35; column 5, lines 10-22; Figure 2);  recursively modifying the first data set by: generating an OCR string from the text (column 5, lines 45-67); and calculating a distance between the OCR string and at least one comparison string (column 6, lines 36-48); further recursively modifying the first data set by identifying an alternative comparison string having distance below a defined threshold (column 6, lines 36-48; column 7, lines 1-45); wherein the distance is a Levenshtein distance (column 1, lines 26-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further information the teachings of HEILPER in the method of BROCKHOUSE such that the first data set is compared to a dictionary for the purpose of identifying and correcting OCR errors (column 5, lines 10-22).

Claim(s) 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of WANG et al, US 2016/0019439 and SEBES et al, US 2019/0213820, as applied in claim 26, and further in view of MORGANSTEIN, US 7,306,148.
Re claims 17 and 27:
BROCKHOUSE, in view of WANG and SEBES, teaches the method of claims 16 and 26, but does not explicitly state that the other data affiliated with a candidate name is a number, wherein the number is indicative of a line of the printed vote record or indicative of a candidate sequence number.
MORGANSTEIN teaches an election ballot comprising candidate names (82) and affiliated candidate sequence numbers (86) (column 14, lines 13-46; Figures 3a-3b).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of MORGANSTEIN in the method of BROCKHOUSE, in view of WANG and SEBES, such that the other data affiliated with the candidate name is a number indicative of a candidate sequence number. Incorporation of candidate sequence numbers on ballots is a well-known practice in the art and provides voter’s with additional indicia to identify and select choices on the ballot (MORGANSTEIN (column 14, lines 13-46; Figures 3a-3b)).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of SEBES et al, US 2019/0213820 and SCANLON, US 5,850,480.
Re claim 28:
BROCKHOUSE teaches a method for electronic voting using printed vote records, comprising:
Generating a printed vote record of at least one vote selection of a voter [0039] [0106] [Figure 6];
Providing, on the printed vote record, voter readable text indicating the voter’s at least one vote selection [0039] [0106] [Figure 6];
Providing, on the printed vote record, encoded data, the encoded data based at least in part on the voter’s at least one vote selection [0053] [Figure 6];
Electronically scanning the voter’s readable text on the printed vote record [0134];
Generating a first data set from the voter readable text using optical character recognition (OCR), the first data set based at least in part on the voter’s at least one vote selection [0134];
Electronically scanning the encoded data on the printed vote record to create a data set, the data set based at least in part on the voter’s at least one vote selection [0053] [Figure 6];
Providing a cast vote record indicating the voter’s at least one vote selection based on the first data set [0108] [0134].
BROCKHOUSE does not teach generating the first data set further comprises generating an OCR string from the voter readable text, and comparing the OCR string to at least one comparison string, and wherein the comparison string comprises a concatenation of data from the election dictionary including at least a part of a candidate’s name and additional data.
SEBES teaches an election definition containing at least potential vote choices, candidate names, and other data affiliated with candidate name [0073]-[0076].  OCR is used on a voter’s marked ballot in order to identify the voter’s at least one vote selection and the OCR results are compared to the text in the election definition [0287].
SCANLON teaches a method of performing OCR errors correction of information written in multiple character fields or composite fields, the composite fields including any group of simple fields which are related in that there is a commonality of subject matter of the information contained within the fields (column 5, lines 38-43).  A lexicon comprising composite lexicon strings, wherein each composite lexicon string consists of a plurality of lexicon sub-strings which are related in some way and associated with one another (column 5, line 56 – column 6, line 22; column 13, lines 44-67; column 14, lines 1-9).  An OCR string is generated from human readable text compared to at least one comparison string, wherein the comparison string comprises a concatenation of data from the lexicon (column 14, lines 44-63; column 15, lines 36-61; column 26, lines 60-67; column 31, line 54- column 32, line 7; Figure 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of SEBES in the method of BROCKHOUSE such that the first data set is compared to an election dictionary containing at least potential vote choices/candidate names for the purpose of confirming voter’s selections are within the predefined selections in the election definition.
It would have further been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of SCANLON in the method of BROCKHOUSE, in view of SEBES, such that the comparison string comprises a concatenation of data from the election dictionary for the purpose of enhancing accuracy of OCR results (SCANLON (column 3, lines 17-21; column 24, lines 49-60)).

Claim(s) 29-30, 32, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of SEBES et al, US 2019/0213820 and SCANLON, US 5,850,480, as applied in claim 28, and further in view of WANG et al, US 2016/0019439.
Re claims 29-30, 32, and 38:
BROCKHOUSE, in view of SEBES and SCANLON, teaches the method of claim 28, wherein the cast vote record is the sole cast vote record to be casted indicating the voter’s vote choices [0108] [0134].
BROCKHOUSE does not teach comparing the first data set to a second data set generation from electronically capturing second information form the printed vote record, wherein prior to generating any cast vote record which is to be a stored record of all of the voter’s final vote selections, an accuracy of data to be cast is confirmed based at least in part on a comparison of the first data set and the second data set.
WANG teaches a system configured to perform an OCR algorithm on an human readable text in an image and perform a data recognition algorithm on a barcode on the image [0066]-[0074]; the system compares the data extracted from the barcode to the data obtained from the OCR process to verify or correct the human readable text data [0024] [0074]-[0075] [0083].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WANG in the method of BROCKHOUSE such that the OCR data is compared to encoded data obtained from barcodes printed on the cast vote record for the purpose of reducing and detecting potential errors.
Furthermore, while BROCKHOUSE and WANG do not explicitly state that the comparison is performed before generating any cast vote record is generated, it would have been obvious to one of ordinary skill in the art before the effective filing date for the comparison to occur before the cast vote record is generated to identify and correct errors before officially casting the voter’s vote to prevent voting errors.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of SEBES et al, US 2019/0213820, SCANLON, US 5,850,480, and WANG et al, US 2016/0019439, as applied in claim 28, and further in view of MORGANSTEIN, US 7,306,148.
Re claim 31:
BROCKHOUSE, in view of SEBES, SCANLON, and WANG, teaches the method of claim 28, but does not explicitly state that the other data affiliated with a candidate name is a number, wherein the number is indicative of a line of the printed vote record or indicative of a candidate sequence number.
MORGANSTEIN teaches an election ballot comprising candidate names (82) and affiliated candidate sequence numbers (86) (column 14, lines 13-46; Figures 3a-3b).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of MORGANSTEIN in the method of BROCKHOUSE, in view of SEBES, SCANLON, and WANG, such that the other data affiliated with the candidate name is a number indicative of a candidate sequence number.  Incorporation of candidate sequence numbers on ballots is a well-known practice in the art and provides voter’s with additional indicia to identify and select choices on the ballot (MORGANSTEIN (column 14, lines 13-46; Figures 3a-3b)).

Claim(s) 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of SEBES et al, US 2019/0213820 and SCANLON, US 5,850,480, as applied in claim 28, and further in view of HERSKOWITZ, US 6,971,574.
Re claims 33 and 39:
BROCKHOUSE, in view of WANG, teaches the method of claims 28 and 38, but does not teach confirming an integrity of the printed vote by comparing a first hash produced form the first data set to a second hash, wherein the second hash is at least part of the encoded data.
HERSKOWITZ teaches an electronic voting system which assigned confidential hash numbers to ballot choices (column 1, lines 44-48).  The hash value is further encrypted to produce an encrypted hash total (EHT).  The EHT is stored in memory and is further printed on the voter’s receipt.  The first hash (recorded hash) and the second hash (printed EHT) are provided on the printed vote record and compared to verify the integrity of the printed vote (column 2, lines 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the additional hash value procedures to further increase the security of BROCKHOUSE’s voting method by providing an additional way to verify the vote (column 2, line 12-17).

Claim(s) 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of SEBES et al, US 2019/0213820, SCANLON, US 5,850,480, and HERSKOWITZ, US 6,971,574, as applied in claim 33, and further in view of HEILPER, US 7,406,201.
Re claims 34-37:
BROCKHOUSE, in view of SEBES, SCANLON, and HERSKOWITZ, teaches the method of claim 33, but does not explicitly teach the recursive modification of an OCR process.
HEILPER teaches generating a data set from human readable text using OCR and compares the data set to a dictionary for OCR error correction (column 3, lines 15-35; column 5, lines 10-22; Figure 2); wherein the comparing the first data set to a dictionary is utilized to confirm an accuracy of an OCR process (column 3, lines 15-35; column 5, lines 10-22; Figure 2);  recursively modifying the first data set by: generating an OCR string from the text (column 5, lines 45-67); and calculating a distance between the OCR string and at least one comparison string (column 6, lines 36-48); further recursively modifying the first data set by identifying an alternative comparison string having distance below a defined threshold (column 6, lines 36-48; column 7, lines 1-45); wherein the distance is a Levenshtein distance (column 1, lines 26-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further information the teachings of HEILPER in the method of BROCKHOUSE such that the first data set is compared to a dictionary for the purpose of identifying and correcting OCR errors (column 5, lines 10-22).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876